Citation Nr: 1621195	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO. 11-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to December 10, 2014 and in excess of 20 percent thereafter for lumbar degenerative disc disease (DDD).

2. Entitlement to an increased rating in excess of 10 percent for right ankle capsulitis.

3. Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2015 correspondence, the Veteran's previous representative withdrew representation. In February 2016, the Veteran submitted a new power of attorney form appointing the American Legion as his representative with respect to all matters. The title page has been updated to reflect the current representative.

The RO granted an additional increased rating of 20 percent for the Veteran's low back disability in a February 2015 rating decision, effective December 10, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the increased award.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU was denied in a May 2010 rating decision. Since that time, the Veteran has not submitted further evidence he is unemployed. As such, TDIU has not been raised by the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in November 2013. A transcript of the hearing is associated with the electronic claims files.  In March 2016 correspondence, the Veteran was notified that the VLJ who presided over his November 2013 hearing was no longer employed at the Board, and he was given an option to request a new hearing. In a response received that same month, the Veteran requested a Travel Board hearing, and the Veteran's representative reiterated this request in their May 2016 post-remand appellate brief. As such, the issues on appeal must be remanded so the requested hearing can be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing in accordance with applicable procedures, and notify him of the date and time thereof. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

